[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE COMPLAINT
Plaintiff brought this action against the named CT Page 8095 defendant and John Pelletier d/b/a Pelletier Sheet Metal Company, Inc. The individual defendant now moves to strike the complaint against him because, as an officer of the corporation, he cannot be sued in his individual capacity, as the plaintiff has not sufficiently alleged a proper case for piercing the corporate veil.
Plaintiff, however, has sued Pelletier as an individual "doing business as," and not as a corporate officer, there is nothing in the complaint to indicate that Pelletier is a corporate officer, or indeed that Pelletier Sheet Metal Company, Inc. is even a corporation recognized under the laws of Connecticut. For the court to consider this information would therefore make this an improper speaking motion to strike. Liljedahl Bros., Inc. v. Grigsby, 215 Conn. 345,348 (1990). Reading the complaint in plaintiff's favor as the court must do; Novametrix Medical Systems, Inc. v. BOC Group, Inc., 224 Conn. 210, 215 (1992); the court denies the motion to strike based on Pelletier's alleged corporate status.
HIGGINS, J.